DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of playing a keno game which is a method of determining financial obligations using probability. This has been determined to be a method of organizing human activities. (In re Smith) This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the central server, electronic keno machine with housing, security monitoring circuit, power distribution component, output devices, player tracking display, speaker, sound card, input devices including a payment device, a touch screen, a wagering input device, a game activation input device, and a cashout input device, processor, memory and random number generator or pseudo-random number generator are part and parcel of a generic electronic gaming machine that is conventional in the art. (See ¶0157-0180 of Applicant’s specification.)  
Starting at ¶0157, Applicant’s specification describes the differences between “generic computers” and “electronic gaming machines” in a general sense.  In other words, Applicant makes it clear that these components are common to electronic gaming machines as a class and are not specific to the claimed gaming machine. This shows that Applicant did not invent any of these components nor are they in any way unique to the claimed machine and is seen as an admission that the claimed components are “well-known, routine, and conventional in the art.”.  Thus Applicant is merely implementing an abstract idea on a generic EMG.  Thus these elements do not add “significantly more” to the abstract idea and do not make the claims patent-eligible.  
Response to Arguments
Applicant's arguments filed 6 January 2021 have been fully considered but they are not persuasive.
Applicant argues that the claims cannot be performed in the human mind.  This argument is moot – Examiner has never contended that it could be performed in the human mind.  As a 
Applicant argues that the claims are drawn to a gaming system and a method of operating a gaming system.  Since Alice, the implementation of an abstract idea on a generic computer (or a computing system that is well-known, routine, and conventional in the art) is not-patent-eligible.  Since Applicant’s claims are drawn to the implementation of an abstract idea on a generic computer (or a computing system that is well-known, routine, and conventional in the art), they are not patent-eligible.
Applicant states that the elements of the amended claims are not “conventional.”  Applicant own specification makes it clear that they are conventional.  As stated above, Applicant describes these as components of electronic gaming machines as a class.  This is interpreted as an admission that the components are indeed “well-known, routine, and conventional.”
Taking the limitations of the claims both individually and as a whole, it is clear that the claims are drawn to an abstract idea implemented on a “well-know, routine, and conventional” piece of computing hardware.  Thus the claims are not patent-eligible and the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447.  The examiner can normally be reached on M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799